Department of Hofidaal Set @rity-03331-MLB Document 65-2 Filed OFbyRPI-799E1 Notice of Action

US. Citizenship and Immigration Services

ES nn an OE
THIS NOTICE DOES NOT GRANT ANY IMMIGRATION STATUS OR BENEFIT.

 

 

 

 

 

Receipt Number Case Type
1485 - APPLICATION TO REGISTER PERMANENT RESIDENCE OR
ADJUST STATUS

 

 

 

 

 

 

Received Date Priority Date Applicant oe |

12/09/2019 Sat-<.

Notice Date Page Beneficiary S.M.-G |
04/27/2020 lof | ele

 

..-. ii Notice Type: Approval Notice

clo DAN H BERGER Section: Immediate Relative of U.S. citizen
CURRAN BERGER AND KLUDT COA: IR7
79 MASONIC STREET

NORTHAMPTON MA 01060

 

 

We have mailed an official notice about this case (and any relevant documentation) according to the mailing preferences you chose on Form G-28, Notice
of Entry of Appearance as Attorney or Accredited Representative. This is a courtesy copy, not the official notice,

The above application has been approved. Prior to receiving your permanent resident card you may be required to report for biometrics processing (photo/
fingerprint/signature). Please do not take any action at this time. If you are required to report for this processing, you will receive another notice advising
you of the date, time and location to appear.

If you have not received your permanent resident card or the above mentioned notice (o appear for biometrics processing within 90 days, please call this
office at the number listed below.

NOTICE: Although this application or petition has been approved, USCIS and the U.S. Department of Homeland Security reserve the right to verify this
information before and/or after making a decision on your case so we can ensure that you have complied with applicable laws, rules, regulations, and other
legal authorities. We may review public information and records, contact others by mail, the internet or phone, conduct site inspections of businesses and
residences, or use other methods of verification, We will use the information obtained to determine whether you are eligible for the benefit you seek. If we
find any derogatory information, we will follow the law in determining whether to provide you (and the legal representative listed on your Form G-28, if you
submitted one) an opportunity to address that information before we make a formal decision on your case or start proceedings.

 

Please see the additional information on the back. You will be notified separately about any other cases you filed.

National Benefits Center
U.S, CITIZENSHIP & IMMIGRATION SVC | |

 

P.O. Box 648003
Lee's Summit MO 64002

INI

If this is an interview or biometrics appointment notice, please see the back of this notice for important information. Form I-797C 04/01/19

 

 

USCIS Contact Center: www.uscis.gov/contactcenter

 

 

 
